FIRST DIVISION
                               BARNES, P. J.,
                           ANDREWS and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       June 4, 2018

In the Court of Appeals of Georgia
 A18A0522. COEN v. APTEAN, INC. et al.

      BARNES, Presiding Judge.

      Timothy F. Coen appeals the trial court’s order dismissing his complaint

alleging abusive litigation against his former employer, the employer’s law firm, and

several other defendants. The complaint alleged that the defendants engaged in

abusive litigation under OCGA § 51-7-80 et seq. based on their conduct and tactics

in a prior lawsuit and sought damages for mental distress under OCGA § 51-12-6 and

punitive damages under OCGA § 51-12-5.1. The trial court dismissed the complaint

for failure to state a claim upon which relief could be granted because it lacked

allegations of special damages sustained by Coen and because punitive damages were

not available for statutory abusive litigation claims.

      For the reasons set forth below, we conclude that a plaintiff pursuing a

statutory abusive litigation claim is not required to plead special damages and instead

can elect to seek general damages for mental distress under OCGA § 51-12-6 for a
defendant’s malicious, wilful, or wanton misconduct in the underlying litigation. In

contrast, we conclude that, as established by our precedent, a plaintiff cannot recover

punitive damages under OCGA § 51-12-5.1 for a statutory abusive litigation claim.

Accordingly, we affirm in part and reverse in part the trial court’s dismissal of Coen’s

complaint for abusive litigation.

             We begin with the well-settled standard that a motion to dismiss
      for failure to state a claim upon which relief may be granted should not
      be sustained unless (1) the allegations of the complaint disclose with
      certainty that the claimant would not be entitled to relief under any state
      of provable facts asserted in support thereof; and (2) the movant
      establishes that the claimant could not possibly introduce evidence
      within the framework of the complaint sufficient to warrant a grant of
      the relief sought. If, within the framework of the complaint, evidence
      may be introduced which will sustain a grant of the relief sought by the
      claimant, the complaint is sufficient and a motion to dismiss should be
      denied. In deciding a motion to dismiss, all pleadings are to be construed
      most favorably to the party who filed them, and all doubts regarding
      such pleadings must be resolved in the filing party’s favor. On appeal,
      a trial court’s ruling on a motion to dismiss for failure to state a claim
      for which relief may be granted is reviewed de novo.




                                           2
(Citations and punctuation omitted.) RES-GA McDonough, LLC v. Taylor English

Duma LLP, 302 Ga. 444, 445-446 (807 SE2d 381) (2017). Guided by these

principles, we turn to the record in the present case.

      The Contract Lawsuit. The allegations of abusive litigation relate to a breach

of contract lawsuit that Coen filed in 2012 against his former employer, CDC

Software Corporation, in the State Court of DeKalb County in which Coen sought

severance payments allegedly owed to him as part of his discharge from the company

(the “Contract Lawsuit”).1 In the Contract Lawsuit, the trial court granted partial

summary judgment to Coen on several counts of his complaint, including breach of

contract. Pursuant to OCGA § 9-15-14 (a) and (b), the trial court thereafter entered

an order granting attorney fees and expenses to Coen against CDC Software, its law

firm, Sutherland Asbill & Brennan LLP n/k/a Eversheds Sutherland (the “Sutherland

Firm”), and Aptean. The trial court found that the defendants had “adopted a strategy

of litigation by attrition” and had “vigorously litigated baseless defenses in the hopes

of litigating [Coen], an individual with very limited resources, to the point where he

could no longer afford to continue without settling for a lesser sum.” The trial court


      1
       CDC Software was purchased by Aptean, Inc. during the Contract Lawsuit,
and Aptean was added as a party defendant in that case.

                                           3
concluded that the defendants’ “strategy constitutes the very bad faith OCGA § 9-15-

14 exists to prevent, and the very bad faith that warrants an award of attorney[] fees

and expenses.” Based on its findings and conclusions regarding the defendants’

misconduct, the trial court awarded Coen $174,400.00 in attorney fees and $2,084.80

in expenses.

      The Initial Abusive Litigation Lawsuits. Coen voluntarily dismissed his

remaining claims in the Contract Lawsuit in September 2014. In 2015, Coen filed

three abusive litigation actions in the State Court of Fulton County, relying on the

trial court’s findings of misconduct in the Contract Lawsuit.2 Specifically, in February

2015, he filed an abusive litigation lawsuit against the Sutherland Firm and Allegra

Lawrence-Hardy, a partner in the Sutherland Firm who was involved in CDC

Software’s defense in the Contract Lawsuit. In September 2015, Coen filed an

abusive litigation lawsuit against Gabriel Mendel, an associate with the Sutherland




      2
       Coen also filed a lawsuit against CDC Software and other defendants for
defamation, which the trial court dismissed and which was affirmed by this Court in
an unpublished opinion. See Coen v. CDC Software Corp., 340 Ga. App. XXV (Feb.
17, 2017). Coen filed a petition for a writ of certiorari, which the Supreme Court of
Georgia granted. See Coen v. CDC Software Corp. (Case No. S17G1375; granted
Aug. 28, 2017). That matter remains pending before the Supreme Court.

                                           4
Firm involved in the Contract Lawsuit.3 In June 2015, Coen filed an abusive litigation

lawsuit against CDC Software, its successor Aptean, and several of their corporate

officers and directors4 (collectively, the “CDC Software Defendants”). Coen

voluntarily dismissed without prejudice these abusive litigation lawsuits in May

2016.5

         The Present Abusive Litigation Lawsuit. In September 2016, Coen filed the

present abusive litigation action against the CDC Software Defendants and the

Sutherland Firm, Lawrence-Hardy, and Mendel (collectively, the “Sutherland

Defendants”) in the State Court of DeKalb County, alleging that the present action

was a valid renewal of the prior abusive litigation lawsuits that Coen had voluntarily

dismissed.6 The complaint alleged that the CDC Software Defendants and the


         3
        The two Fulton County lawsuits involving the Sutherland Firm were later
consolidated into a single case.
         4
      The corporate officers and directors were Vincent L. Burkett, Monte Ford,
Marc Teillon, James W. Fitzgibbons, and Kenneth R. Thompson.
         5
       Coen had previously filed an application for interlocutory appeal challenging
some of the rulings made by the trial court in the Fulton County proceedings, but this
Court denied his application. See Coen v. Sutherland Asbill & Brennan LLP (Case
No. A16I0066, denied Dec. 2, 2015).
         6
        Coen sued other defendants that were later voluntarily dismissed without
prejudice from the present action.

                                          5
Sutherland Defendants had acted with malice and without substantial justification in

the Contract Lawsuit by denying that CDC Software owed any payment whatsoever

to Coen, despite an employment contract to the contrary, and by asserting baseless,

boilerplate affirmative defenses without substantial justification for a wrongful

purpose. The complaint further alleged that as a result of the aggressive, unfounded

conduct of the defendants in the Contract Lawsuit, Coen was forced to litigate over

a protracted period of almost two years against a defense with no basis whatsoever

in order to recover a valid debt. Additionally, the complaint alleged that the

misconduct of the CDC Software Defendants and the Sutherland Defendants had been

conclusively established by the trial court in its order granting attorney fees and

expenses under OCGA § 9-15-14 in the Contract Lawsuit.

      Among other claims in his complaint,7 Coen asserted a claim for abusive

litigation under OCGA § 51-7-80 et seq. and sought damages for injury to his peace,




      7
         Coen also asserted a claim for breach of contract that he later voluntarily
dismissed without prejudice. Additionally, Coen asserted a claim for attorney fees and
expenses under OCGA § 13-6-11, but the trial court dismissed that claim, and Coen
does not challenge that ruling on appeal. Coen likewise does not challenge the trial
court’s ruling that the defendants could not be held jointly and severally liable on his
abusive litigation claim.

                                           6
happiness, and feelings under OCGA § 51-12-6,8 alleging that the defendants’

misconduct in the Contract Lawsuit caused him mental distress and was malicious,

wilful, and wanton. Coen also sought punitive damages under OCGA § 51-12-5.1.9

Coen did not seek special damages, including any special damages for the attorney

fees and expenses he had incurred in the Contract Lawsuit because, as previously

noted, the trial court had awarded him those fees and expenses pursuant to OCGA §

9-15-14 as part of that prior litigation.

      The trial court subsequently granted motions to dismiss the present action filed

by the CDC Software Defendants and the Sutherland Defendants, concluding that

while Coen had filed a timely renewal action, he had failed to allege all of the

      8
        OCGA § 51-12-6 provides:
      In a tort action in which the entire injury is to the peace, happiness, or
      feelings of the plaintiff, no measure of damages can be prescribed except
      the enlightened consciences of impartial jurors. In such an action,
      punitive damages under Code Section 51-12-5 or Code Section
      51-12-5.1 shall not be awarded.
      9
        OCGA § 51-12-5.1 provides in part:
      (b) Punitive damages may be awarded only in such tort actions in which
      it is proven by clear and convincing evidence that the defendant’s
      actions showed willful misconduct, malice, fraud, wantonness,
      oppression, or that entire want of care which would raise the
      presumption of conscious indifference to consequences.
      (c) Punitive damages shall be awarded not as compensation to a plaintiff
      but solely to punish, penalize, or deter a defendant.

                                            7
requisite elements of a claim for abusive litigation. In this regard, the trial court found

that OCGA § 51-7-8310 and precedent of this Court required that special damages be

specifically pled in the complaint to support an abusive litigation claim. The trial

court further concluded that damages for mental distress under OCGA § 51-12-6

“could not serve as the basis for special damages” and that punitive damages under

OCGA § 51-12-5.1 were not available for an abusive litigation claim. Consequently,

the trial court concluded that Coen had failed to allege the types of damages

necessary to support a separate cause of action for abusive litigation, such that his

sole remedy was a motion for attorney fees and expenses under OCGA § 9-15-14,

which Coen already had successfully pursued in the Contract Lawsuit. Accordingly,

the trial court dismissed with prejudice Coen’s complaint in its entirety. Coen


       10
         OCGA § 51-7-83 provides:
       (a) A plaintiff who prevails in an action under this article shall be
       entitled to all damages allowed by law as proven by the evidence,
       including costs and expenses of litigation and reasonable attorney’s fees.
       (b) If the abusive litigation is in a civil proceeding of a court of record
       and no damages other than costs and expenses of litigation and
       reasonable attorney’s fees are claimed, the procedures provided in Code
       Section 9-15-14 shall be utilized instead.
       (c) No motion filed under Code Section 9-15-14 shall preclude the filing
       of an action under this article for damages other than costs and expenses
       of litigation and reasonable attorney’s fees. Any ruling under Code
       Section 9-15-14 is conclusive as to the issues resolved therein.

                                            8
thereafter filed a motion for reconsideration, which the trial court denied. This appeal

followed.11

      1. Coen contends that the trial court erred in dismissing his abusive litigation

claim on the ground that he failed to plead any special damages. According to Coen,

a party asserting a statutory abusive litigation claim is entitled to forego special

damages and pursue general damages for mental distress under OCGA § 51-12-6 for

malicious, wilful, or wanton misconduct in the underlying litigation, as Coen chose

to do in his complaint. We agree.

       As an initial matter, we note that “[s]pecial damages are those which actually

flow from a tortious act; they must be proved in order to be recovered.” OCGA § 51-

12-2 (b). In contrast, “[g]eneral damages are those which the law presumes to flow

from any tortious act; they may be recovered without proof of any amount.” OCGA

§ 51-12-2 (a). Damages for mental distress under OCGA § 51-12-6 are a form of

general damages. See Land v. Boone, 265 Ga. App. 551, 553 (a) (594 SE2d 741)

      11
        “A motion for reconsideration does not extend the time for filing a notice of
appeal.” (Citation and punctuation omitted.) Archer Forestry, LLC v. Dolatowski, 331
Ga. App. 676, 681 (4) n. 20 (771 SE2d 378) (2015). But, the trial court granted Coen
an extension to file his notice of appeal from the order dismissing his complaint. See
OCGA § 5-6-39 (a) (1), (c). The trial court ruled on Coen’s motion for
reconsideration before the extension of time expired, and Coen then timely filed his
notice of appeal from the trial court’s dismissal order.

                                           9
(2004). OCGA § 51-12-6 does not itself create a cause of action for mental distress;

rather, it “prescribes the measure of recovery” for mental distress damages where an

underlying tort already exists that supports a recovery of that type of damages. See

Reeves v. Edge, 225 Ga. App. 615, 619 (4) (484 SE2d 498) (1997). If the underlying

tort authorizes the recovery of mental distress damages under OCGA § 51-12-6, then

the plaintiff may elect to forego special damages and instead pursue general damages

for mental distress. See Vogtle v. Coleman, 259 Ga. 115, 116 (1) (376 SE2d 861)

(1989). However, “[i]f damages for mental pain and suffering sought under this

section are not accompanied by physical or pecuniary loss, recovery is allowed only

if the conduct complained of was malicious, wilful or wanton.” (Citation and

punctuation omitted.) Sletto v. Hosp. Auth., 239 Ga. App. 203, 204-205 (1) (521 SE2d

199) (1999). See Dierkes v. Crawford Orthodontic Care, P.C., 284 Ga. App. 96, 101

(4) (643 SE2d 364) (2007).

      Against this legal backdrop, we turn to whether a party pursuing an action for

abusive litigation must plead and prove special damages or instead can elect to seek

general damages for mental distress under OCGA § 51-12-6. In Yost v. Torok, 256
Ga. 92, 95-96 (12), (13) (344 SE2d 414) (1986), the Supreme Court of Georgia

redefined into a single cause of action the common law torts pertaining to abusive

                                        10
litigation of malicious abuse of process and malicious use of process. See Great

Western Bank v. Southeastern Bank, 234 Ga. App. 420, 421 (507 SE2d 191) (1998).

Subsequently, in 1989, the General Assembly created a new statutory cause of action

for abusive litigation, codified at OCGA § 51-7-80 et seq., which revised and

replaced all common law torts for abusive litigation, including the tort enunciated by

our Supreme Court in Yost. See Ga. L. 1989, p. 408, § 2. See also OCGA § 51-7-85;12

Great Western Bank, 234 Ga. App. at 421. Unlike prior common law torts for abusive

litigation, the new statutory regime “creates an independent cause of action [that] is

not procedurally ancillary to the underlying proceeding, except where only attorney

fees are sought.” Great Western Bank, 234 Ga. App. at 422. See OCGA §§ 51-7-83

(b); 51-7-84 (b).13

      12
        OCGA § 51-7-85 provides:
      On and after April 3, 1989, no claim other than as provided in this
      article or in Code Section 9-15-14 shall be allowed, whether statutory
      or common law, for the torts of malicious use of civil proceedings,
      malicious abuse of civil process, nor abusive litigation, provided that
      claims filed prior to such date shall not be affected. This article is the
      exclusive remedy for abusive litigation.
      13
         OCGA § 51-7-84 (b) provides: “An action or claim under this article requires
the final termination of the proceeding in which the alleged abusive litigation
occurred and must be brought within one year of the date of final termination.” The
statutory language of OCGA § 51-7-83 (b) is set forth supra in footnote 11.


                                         11
      Under the abusive litigation statutory scheme, “any person who takes an active

part in the initiation, continuation, or procurement of civil proceedings against

another shall be liable for abusive litigation if such person acts: (1) with malice; and

(2) without substantial justification.” (Punctuation omitted.) Bacon v. Volvo Svc.

Center, 288 Ga. App. 399, 400 (654 SE2d 225) (2007), quoting OCGA § 51-7-81. A

party who prevails on a statutory abusive litigation claim is “entitled to all damages

allowed by law as proven by the evidence, including costs and expenses of litigation

and reasonable attorney[] fees.” OCGA § 51-7-83 (a). If the party previously filed a

motion for attorney fees and expenses under OCGA § 9-15-14 in the underlying

litigation, then the party cannot seek fees and expenses as part of their independent

statutory claim for abusive litigation under OCGA § 51-7-80 et seq., although the

party can still seek other damages that were incurred. See OCGA § 51-7-83 (c).

      Given this statutory language and framework, the trial court erred in holding

that Coen was required to plead special damages to support an abusive litigation

claim and could not instead elect to pursue general damages for mental distress under

OCGA § 51-12-6. As previously noted, OCGA § 51-7-83 (a) permits a party who

prevails on an abusive litigation claim to recover “all damages allowed by law as

proven by the evidence” and, as a general rule, “all means all, every single one.”

                                          12
(Citation and punctuation omitted.) Waste Mgmt. of Metro Atlanta v. Appalachian

Waste Systems, 286 Ga. App. 476, 481 (1) (649 SE2d 578) (2007). Accordingly, we

discern no reason under the statutory language and scheme for requiring a party

asserting an abusive litigation claim to plead and prove special damages; rather, a

party can forego special damages and pursue an award of general damages for mental

distress under OCGA § 51-12-6 based on the opposing party’s litigation conduct that

was malicious, wilful, or wanton.14 See Freeman v. Wheeler, 277 Ga. App. 753, 757

(627 SE2d 86) (2006) (indicating that a plaintiff asserting a statutory abusive

litigation claim can seek damages for mental distress under OCGA § 51-12-6 if there

is wilful misconduct, but concluding that the plaintiff’s claim failed because there

was no evidence that the defendants’ litigation conduct was wilful).

      It is true that “[t]he abusive litigation tort set forth in OCGA § 51-7-80 et. seq.

is in derogation of the common law, and must be strictly limited to the meaning of the

language used, and not extended beyond the plain and explicit statutory terms.”


      14
         As noted above, proof of “malice” as defined by the statutory scheme is a
substantive element of an abusive litigation claim. See OCGA § 51-7-81 (1); Bacon,
288 Ga. App. at 400. See also OCGA § 51-7-80 (5) (defining “malice”). We need not
determine for purposes of this appeal whether the statutorily defined “malice”
required to establish an abusive litigation claim is identical to the “malice” required
to establish mental distress damages.

                                          13
(Citation and punctuation omitted.) Baylis v. Daryani, 294 Ga. App. 729, 731-732 (2)

(669 SE2d 674) (2008). See Davis v. Wallace, 310 Ga. App. 340, 345 (2) (713 SE2d

446) (2011). But, even if OCGA § 51-7-83 (a) is strictly construed to mean that a

prevailing party can recover all damages allowed at common law for abusive

litigation, that does not change the result here. Under the common law tort of abusive

litigation as redefined in Yost, a prevailing party could forego special damages and

instead pursue general damages for mental distress under OCGA § 51-12-6 where

there was malicious, wilful, or wanton misconduct. See Vogtle, 259 Ga. at 116 (1);

Yost, 256 Ga. at 95 (10); Woodall v. Hayt, Hayt & Landau, 198 Ga. App. 624, 626

(402 SE2d 359) (1991); Cassidy v. Wilson, 196 Ga. App. 6, 8 (395 SE2d 291) (1990);

Deutz-Allis Credit Corp. v. Phillips, 193 Ga. App. 79, 80 (1) (387 SE2d 34) (1989).15

Hence, even when construed strictly, OCGA § 51-7-83 (a) permits a party to forego



      15
          As we have explained:
       Under Yost, a plaintiff who has been subjected to abusive litigation can
       recover: “special damages other than attorney fees and expenses of
       litigation; damages for mental distress, where there is either wilfulness,
       or wanton and reckless disregard of consequences which is the
       equivalent of wilfulness; or nominal damages pursuant to OCGA §
       51-12-4.”
(Citation, punctuation, and emphasis omitted.) Deutz-Allis Credit Corp., 193 Ga.
App. at 80 (1), quoting Yost, 256 Ga. at 95 (10).

                                         14
special damages and pursue general damages for mental distress under OCGA § 51-

12-6 based on malicious, wilful, or wanton misconduct in the underlying litigation.

      As noted by the trial court and the defendants, in Condon v. Vickery, 270 Ga.

App. 322, 326-327 (3) (a) (606 SE2d 336) (2004), this Court stated that “the lawsuit

contemplated by OCGA § 51-7-80 et seq. is appropriate in only two circumstances:

when the allegedly abusive civil litigation occurs in a court other than one of record,

or when the allegedly abused litigant can prove special damages in addition to the

costs and expenses of litigation and attorney fees.” Notably, however, Condon

addressed the application of OCGA § 9-15-14 and whether a motion under that

statute could be renewed under OCGA § 9-2-61 (a), and deciding the full scope of

damages available for a statutory abusive litigation claim was not essential to that

determination. Read in context, the quoted language from Condon was simply

intended to highlight that damages other than attorney fees and expenses can be

recovered as part of a statutory abusive litigation claim, in contrast to motions filed

under OCGA § 9-15-14, which are limited to the recovery of such fees and expenses.

Nothing in the comparison turned on which particular damages other than attorney

fees and expenses could be recovered as part of a statutory abusive litigation claim.

It follows that the passing reference to “special” damages in Condon

                                          15
      was obiter dicta lacking the force of an adjudication because it was a
      statement in an opinion concerning some rule of law or legal proposition
      not necessarily involved nor essential to determination of the case in
      hand. As the U.S. Supreme Court [has] noted, we are not bound to
      follow our dicta in a prior case where the point now at issue was not
      fully debated.[16] General expressions, in every opinion, are to be taken
      in connection with the case in which those expressions are used. If they
      go beyond the case, they may be respected, but ought not to control the
      judgment in a subsequent suit when the very point is presented for
      adjudication.


(Citation and punctuation omitted.) Federal Trust Bank v. C. W. Matthews

Contracting Co., 312 Ga. App. 200, 203-204 (1) (718 SE2d 63) (2011). See CMGRP,

Inc. v. Gallant, 343 Ga. App. 91, 99 (2) (806 SE2d 16) (2017). The “very point”

presented for adjudication in the present case is whether damages under the abusive

litigation statutory scheme are limited to special damages. We therefore “decline to

give force to the dicta [in Condon] because the language relied upon [by the trial

court and the defendants] was not necessary to resolve the issues before [our] [C]ourt

in [that case].” Federal Trust Bank, 312 Ga. App. at 204 (1).




      16
       See Century Virginia Community College v. Katz, 546 U.S. 356, 363 (I) (126
SCt 990, 163 LE2d 945) (2006).

                                         16
      For these reasons, Coen was entitled to forego any recoverable special damages

and elect to pursue general damages for mental distress under OCGA § 51-12-6,

given that his complaint alleged that he had suffered mental distress as a result of the

abusive litigation and that the defendants’ litigation tactics had been malicious,

wilful, and wanton.17 Accordingly, the trial court erred in dismissing Coen’s statutory

abusive litigation claim on the ground that he had failed to plead special damages.

      2. Coen also contends that the trial court erred in dismissing his claim for

punitive damages under OCGA § 51-12-5.1 that was predicated on his statutory

abusive litigation claim. We disagree. Our decision in Sharp v. Greer, Klosik &

Daugherty, 256 Ga. App. 370, 372 (6) (568 SE2d 503) (2002) establishes that

      17
         The defendants maintain that in Coen’s brief seeking to quash discovery that
Aptean sought from a third party, Coen made an admission in judicio that he did not
suffer any emotional injury in this case. But “an admission in judicio applies only to
the admission of fact and does not apply where the admission is merely the opinion
or conclusion of the pleader as to law or fact.” (Citation and punctuation omitted.)
Lott v. Hatcher, 275 Ga. App. 424, 425 (620 SE2d 651) (2005). And, an alleged
admission in judicio must “be read in context to determine [its] meaning.” Meinhardt
v. Christianson, 314 Ga. App. 705, 709 (2) (b) (725 SE2d 828) (2012). Here, Coen’s
statement in his brief seeking to quash discovery was not a binding admission in
judicio regarding his entitlement to mental distress damages for abusive litigation.
Rather, when read in context, Coen’s statement was simply part of a legal argument
seeking to draw a distinction between his substantive claim for intentional infliction
of emotional distress asserted in a separate defamation lawsuit and the damages for
mental distress that he sought under OCGA § 51-12-6 as part of his abusive litigation
claim.

                                          17
punitive damages are not available for abusive litigation claims brought under OCGA

§ 51-7-80 et seq., and we decline to revisit the issue. See also Freeman, 277 Ga. App.

at 757 (noting that “punitive damages [are] excluded from recovery in [an] action

pursuant to OCGA § 51-7-80 et seq.”); Snellings v. Sheppard, 229 Ga. App. 753, 757

(2) (494 SE2d 583) (1997) (physical precedent only) (concluding that because the

abusive litigation statutory scheme is in derogation of the common law and must be

strictly construed, OCGA § 51-7-83 (a) should not be construed “so dramatically as

to authorize by silence the imposition of punitive damages when such damages were

hitherto forbidden” under the common law as enunciated in Yost). The abusive

litigation statutory scheme is itself “a mechanism for the deterrence of abusive

litigation in the courts of this state.” Great Western Bank, 234 Ga. App. at 422 (1).

See Yost, 256 Ga. at 95 (10) n. 3. (noting that “punitive damages [were] excluded”

from abusive litigation claims under the common law because the “tort itself [was]

designed as a deterrent”). The trial court thus committed no error in dismissing

Coen’s claim for punitive damages.

      3. Defendant Lawrence-Hardy contends that Coen’s statutory abusive litigation

claim failed as a matter of law because (a) she was not held personally liable for

attorney fees under OCGA § 9-15-14 in the Contract Lawsuit and (b) the complaint

                                         18
in the present lawsuit did not allege any facts reflecting sanctionable conduct on her

part. According to Lawrence-Hardy, the trial court’s dismissal of Coen’s statutory

abusive litigation claim against her should be affirmed under the “right for any

reason” rule based on these two alternative grounds.18 See Isbell v. Credit Nation

Lending Svc., LLC, 319 Ga. App. 19, 25 (2) (b) (735 SE2d 46) (2012) (although trial

court’s stated reason for granting summary judgment to defendant was erroneous, trial

court’s order was affirmed on alternative ground that was raised in the court below

but was not addressed by the trial court in its order). See also City of Gainesville v.

Dodd, 275 Ga. 834, 835, 838-839 (573 SE2d 369) (2002) (appellate courts have

discretion as to whether to follow “right for any reason” rule and consider alternative

grounds not addressed by trial court). We disagree.

      (a) Contrary to Lawrence-Hardy’s contention, there is no legal prerequisite that

a defendant first must be found liable for attorney fees and expenses in the prior

underlying litigation under OCGA § 9-15-14 before a statutory abusive litigation

claim can be brought against him or her pursuant to OCGA § 51-7-80 et seq.


      18
          Because the trial court did not address these contentions by Lawrence-Hardy
in its order dismissing Coen’s complaint in the present lawsuit, there was no adverse
ruling by the trial court from which Lawrence-Hardy could have filed a cross-appeal.
Compare Division 4, supra.

                                          19
Lawrence-Hardy cites to no case or statute that would support imposing such a

prerequisite on the filing of a statutory abusive litigation claim, and we have found

none. Hence, the fact that the trial court in the Contract Lawsuit did not address

whether to hold Lawrence-Hardy personally liable for attorney fees under OCGA §

9-15-14 did not preclude Coen’s statutory abusive litigation claim brought against her

in the present lawsuit.

      (b) We also find unpersuasive Lawrence-Hardy’s contention that Coen’s

complaint in the present lawsuit did not allege any misconduct on her part that would

support an abusive litigation claim against her under OCGA § 51-7-80 et seq. As

previously noted, Lawrence-Hardy was the partner in the Sutherland Firm who was

involved in CDC Software’s defense in the Contract Lawsuit, and Coen’s complaint

alleged that she and the other Sutherland Defendants acted with malice and without

substantial justification in the Contract Lawsuit by denying that CDC Software owed

any payment to Coen, despite an employment contract to the contrary, and by

asserting baseless, boilerplate affirmative defenses without substantial justification

for a wrongful purpose. The complaint further alleged that as a result of this

malicious misconduct by the Sutherland Defendants, Coen was forced to litigate over

an extended period of almost two years against a baseless defense. Additionally,

                                         20
Coen’s complaint included as an exhibit the trial court’s order granting attorney fees

and expenses under OCGA § 9-15-14 in the Contract Lawsuit, which detailed the

abusive litigation tactics of the Sutherland Firm, including the attorneys’ deliberate

adoption of “a strategy of litigation by attrition” in an effort to force Coen to settle

for a reduced sum. See Montia v. First-Citizens Bank & Trust Co., 341 Ga. App. 867,

868-869 (1) (801 SE2d 907) (2017) (exhibits attached to and incorporated into

complaint can be considered when ruling on motion to dismiss). Under these

circumstances, we cannot say that Coen’s complaint and attached exhibits in the

present lawsuit, construed in the light most favorable to him and with all doubts

resolved in his favor, discloses with certainty that Coen would not be entitled to relief

against Lawrence-Hardy for abusive litigation under OCGA § 51-7-80 et seq. See

supra Division 1 (discussing elements of statutory abusive litigation claim); RES-GA

McDonough, LLC, 302 Ga. at 445-446 (setting out standard for motion to dismiss for

failure to state a claim).

       4. Lastly, the defendants argue that Coen’s current lawsuit did not constitute

a proper renewal action under OCGA § 9-2-61 (a) and that his statutory abusive

litigation claim was time-barred under OCGA § 51-7-84 (b). The defendants contend

that we should reverse the trial court’s adverse ruling that Coen’s current lawsuit was

                                           21
a timely and properly filed renewal action and affirm the dismissal of the entire

lawsuit on that alternative basis.

      The defendants, however, did not file a cross-appeal from the trial court’s

adverse ruling, and “[t]he general rule is that an appellee must file a cross-appeal to

preserve enumerations of error concerning adverse rulings.” Ga. Society of Plastic

Surgeons v. Anderson, 257 Ga. 710, 711 (1) (363 SE2d 140) (1987). See OCGA § 5-

6-38 (a); McGregor v. River Pond Farm, LLC, 312 Ga. App. 652, 657 (3) (719 SE2d

546) (2011). And, the issue of whether Coen’s lawsuit constituted a timely and

properly filed renewal action is unrelated to the issue of what damages are available

for a statutory abusive litigation claim. “Thus, it does not come within the exception

that a ruling that becomes material to an enumeration of error urged by an appellant

may be considered by the appellate court without the necessity of a cross-appeal.”

(Citation and punctuation omitted.) Bath v. Intl. Paper Co., 343 Ga. App. 324, 331

(2) (807 SE2d 64) (2017). See Thunderbolt Harbour Phase II Condo. Assn. v. Ryan,

326 Ga. App. 580, 583 (2) (b) (757 SE2d 189) (2014) (physical precedent only)

(declining to consider appellee’s argument that trial court should be affirmed under

“right for any reason” rule on alternative ground that appellant’s claim was time-

barred, where trial court ruled adversely to appellee on that issue and appellee failed

                                          22
to file cross-appeal). See also Reid v. Waste Indus. USA, __ Ga. App. __ (1) (Case No.

A17A1791, decided March 15, 2018) (declining to address appellees’ contention that

summary judgment should be affirmed under “right for any reason” rule on ground

that appellant’s claim was barred by settlement agreement, where trial court ruled

against the appellees on the settlement issue and appellees did not file a cross-appeal

from that adverse ruling); Truelove v. Buckley, 318 Ga. App. 207, 212 (2) (733 SE2d

499) (2012) (appellee’s argument that summary judgment should be affirmed based

on alternative statutory provision would not be considered because, among other

things, appellee had failed to file a cross-appeal from the trial court’s adverse ruling

on that issue). Consequently, the issue of whether Coen’s current lawsuit was a timely

and proper renewal action is not appropriately before us, and we decline to consider

it. See Reid, __ Ga. App. at __ (1); Bath, 343 Ga. App. at 331 (2); Truelove, 318 Ga.

App. at 212 (2); Thunderbolt Harbour Phase II Condo. Assn., 326 Ga. App. at 583

(2) (b).

       Judgment affirmed in part and reversed in part. Andrews and Reese, JJ.,

concur.




                                          23